723 So. 2d 123 (1998)
STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES (97-2).
No. 91815.
Supreme Court of Florida.
July 16, 1998.
Honorable Philip J. Padovano, Chair, Supreme Court Committee on Standard Jury Instructions in Criminal Cases, for Petitioner.
William D. Matthewman, Miami, John H. Gutmacher, Orlando, Bob Dillinger, Public Defender, Sixth Judicial Circuit, Clearwater, and Arthur I. Jacobs, General Counsel for Florida Prosecuting Attorneys Association, Fernandina Beach, Responding.
PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions in Criminal Cases has submitted the following proposed amendments to the Florida Standard Jury Instructions in Criminal Cases:
1. A revised Schedule of Lesser Included Offenses.[1]
2. A New Instruction on Duress or Necessity.
3. A Supplemental Instruction on Penalty Phase Proceedings.
4. An Amended Instruction on Entrapment.
5. An Amended Instruction on False Imprisonment.
6. Amended Instructions Relating to DUI.
7. A New Instruction on Sexual Activity with a Minor.
The foregoing list of proposed amendments was published in The Florida Bar News and comments were received. The Committee considered the comments and revised proposed amendments were published in The Florida Bar News on January 15, 1998. Several new comments were filed with this Court. In addition to some technical changes, the Court on its own motion has modified the proposed instructions as explained below.
First, the word "intentionally" has been added to the first element in the Committee's proposed new instruction on duress and necessity. Second, in the amended instruction on entrapment, the Court has changed the term "police" in the definition of information to "law enforcement." The instruction now reflects that an informant is an agent of law enforcement for the purposes of the entrapment defense.
With these changes, the Court hereby adopts the proposed amendments as set forth in the appendix attached to this opinion and approves them for publication. In doing so, we express no opinion on the correctness of these instructions and remind all interested parties that this approval forecloses neither requesting additional or alternative instructions nor contesting the legal correctness of the new instructions.
Accordingly, the new instructions are appended to this opinion and will be effective on the date this opinion is filed. The new language is indicated by underscoring; deletions are indicated by strike-through type.
It is so ordered.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.

APPENDIX

SCHEDULE OF LESSER INCLUDED OFFENSES

COMMENT ON SCHEDULE OF LESSER INCLUDED OFFENSES
One of the difficult problems in instructing a criminal jury is to make certain that it is properly charged with respect to the degrees *124 or categories of guilt that may be applicable to a given crime. The supreme court in Brown v. State, 206 So. 2d 377 (Fla.1968) described these categories as follows:
1. Crimes divisible into degrees
2. Attempts to commit offenses
3. Offenses necessarily included in the offense charged
4. Offenses which may or may not be included in the offense charged, depending on the accusatory pleading and the evidence.
Because it is often so difficult to determine these categories, the committee prepared a list of the offenses applicable to each of the crimes for which standard jury instructions had been drafted. At the same time, the committee recommended treating lesser degrees as category 3 or 4 offenses depending on the offense and treating attempts as a category 4 offense, thereby eliminating the first two Brown categories as separate categories. In its opinion dated April 16, 1981, in which it approved the new standard jury instructions, the supreme court also approved the schedule of lesser included offenses and accepted the recommendation of the committee to consolidate the four Brown categories into two categories. The supreme court directed that the four categories should be renumbered and designated as follows:
1. Offenses necessarily included in the offense charged, which will include some lesser degrees of offenses.
2. Offenses which may or may not be included in the offense charged, depending on the accusatory pleading and the evidence, which will include all attempts and some lesser degrees of offenses.
The court also directed that the appropriate Florida Rules of Criminal Procedure be amended to accommodate these changes. The categories of the offenses which appear on the schedule of lesser included offenses have been renumbered and designated according to the supreme court mandate.
In determining the appropriate lesser offenses for inclusion in the table, the committee followed certain guidelines: 1. No offense is deemed to be a lesser offense if it carries the same penalty as the crime under consideration. See Ray v. State, 403 So. 2d 956 (Fla.1981); State v. Carpenter, 417 So. 2d 986 (Fla.1982).
2. If the definition of the crime includes the attempt or the endeavor to commit the crime, there can be no separate offense of an attempt to commit that crime, e.g., uttering, forgery, grand theft second degree, delivery of controlled substance.
3. Certain crimes do not have attempts, e.g., culpable negligence, extortion, perjury, corruption by threat against public servant, resisting officer with violence, and conspiracy.
4. Except as stated above, attempts to commit crimes generally are included unless the evidence conclusively shows that the charged crime was completed. In such case, attempt should not be instructed.
5. Some statutes provide that the penalty for certain crimes is enhanced if certain events occur during their commission. For example, under F.S. 810.02 burglary is a felony of the first degree if the burglar makes an assault or is armed with explosives or dangerous weapons. If these events do not occur but burglary is committed in a dwelling occupied by human beings, the offense is a felony of the second degree. All other burglaries are felonies of the third degree. Thus, if a defendant is charged with first degree burglary by virtue of having made an assault during the course of the burglary, the jury should be permitted to return a verdict for simple third degree burglary without the enhancement of the assault. In practice, this is similar to the concept of lesser included offenses, but since statutes of this type are couched in terms of enhancement, the schedule does not carry the lower degrees of the offenses proscribed by those statutes as lesser included offenses.
6. Under Knight v. State, 338 So. 2d 201 (Fla.1976), felony murder is included within a single indictment count of premeditated murder. Therefore, first degree felony murder should be given if requested by the state and if supported by the evidence, although it is not a lesser included offense.


*125
                                TABLE OF LESSER INCLUDED OFFENSES
   SECTION             CHARGED                CATEGORY 1               CATEGORY 2
                       OFFENSE
316.193(1)          Driving under           None                      Attempt
                    the influence
316.193(2)(b)       Felony DUI prior        None                      Attempt
                    convictions
316.193(3)(c)       DUI with damage         DUI - 316.193(1)           None
(1)                 to property
                    or person
316.193(3)(c)       DUI with serious        DUI - 316.193(1)           DUI- 316.193(3)(c)(1)
(2)                 bodily injury
316.193(3)(c)       DUI manslaughter        DUI - 316.193(1)           DUI serious bodily injury
(3)                                                                    - 316.193(3)(c)(2)
                                                                       DUI damage to person
                                                                       or property -316.193(3)(c)
                                                                       Vehicular homicide -782.071
550.361             Bookmaking on           None                       Attempt
                    grounds of permit
                    holder
                    (adapted from
                    former 849.24)
782.04(1)           First degree            Second degree (depraved    Second degree
                    (premeditated)          mind) murder               (felony) murder -782.04(3)
                    murder                  - 782.04(2)                Third degree (felony
                                            Manslaughter -782.07       murder) - 782.04(4)
                                                                       Vehicular homicide -782.071
                                                                       (Nonhomicide lessers)
                                                                         Attempt
                                                                         Culpable negligence -784.05(2)
                                                                         Aggravated battery
                                                                       784.045
                                                                         Aggravated assault -784.021
                                                                         Battery - 784.03
                                                                         Assault - 784.011
782.04(1)           First degree            Second degree (depraved    Second degree
                    (felony) murder         mind) murder- 782.04(2)    (felony) murder -782.04(3)
                                            Manslaughter -782.07       Third degree (felony)
                                                                       murder - 782.04(4)
                                                                       (Nonhomicide lessers)
                                                                        Aggravated battery -784.045
                                                                        Aggravated assault -784.021
                                                                        Battery - 784.03
                                                                        Assault - 784.0111



*126
782.04(1)(a) &      Attempted first         Attempt second degree      Aggravated assault -
777.04              degree (premeditated)   (depraved                  784.021
                    murder                  mind) murder -             Aggravated battery -
                                            782.04(2) & 777.04         784.045
                                            Attempt voluntary          Assault - 784.011
                                            manslaughter -             Battery - 784.03
                                            782.07 & 777.04
782.04(2)           Second degree           Manslaughter - 782.07      Third degree
                    (depraved mind)                                    (felony) murder - 782.04(4)
                    murder
                                                                       Vehicular homicide - 782.071
                                                                       (Nonhomicide lessers)
                                                                       Attempt
                                                                       Culpable negligence - 784.05(2)
                                                                       Aggravated battery - 784.045
                                                                       Aggravated assault - 784.021
                                                                       Battery - 784.03
                                                                       Assault - 784.011
782.04(3)           Second degree           None                       Third degree (felony)
                    (felony) murder                                    murder - 782.04(4)
782.051             Felony causing          None                       Felony causing bodily
                    bodily injury                                      injury - 782.051(2)
                                                                       Felony causing bodily
                                                                       injury - 782.051(3)
782.04(4)           Third degree            None                       Aggravated assault -784.021
                    (felony murder)                                    Battery - 784.03
                                                                       Assault - 784.011
782.07              Manslaughter            None                       Vehicular homicide - 782.071
                                                                       (Nonhomicide lessers)
                                                                        Attempt
                                                                        Aggravated assault - 784.021
                                                                       Battery - 784.03
                                                                       Assault - 784.011
                                                                       Culpable negligence - 784.05(1)
                                                                       Culpable negligence - 784.05(2)
782.071             Vehicular Homicide     Reckless driving - 316.192  Culpable negligence - 784.05(1)
                                                                       Culpable negligence - 784.05(2)
784.011             Assault                None                        Attempt
784.021(1)(a)       Aggravated             Assault - 784.011           Attempt Improper exhibition
                    assault                                            of dangerous
                                                                       weapons or firearms - 790.10
                                                                       Discharging firearms in
                                                                       public - 790.15



*127
784.021(1)(b)       Aggravated              Assault - 784.011          Attempt
                    assault
784.03              Battery                 None                       Attempt
784.045(1)(a)       Aggravated              Battery - 784.03           Attempt
1                   battery
784.045(1)(a)       Aggravated              Battery - 784.03           Attempt
2                   battery                                            Improper exhibition of
                                                                       dangerous weapons or
                                                                       firearms - 790.10
784.045(1)(b)       Aggravated              Battery - 784.03           Attempt
                    battery
784.048(2)          Stalking                None                       Attempt
784.048(3)          Aggravated              Stalking - 784.048(2)      Attempt
                    stalking                                           Assault - 784.011
                                                                       Improper exhibition of
                                                                       dangerous weapon -790.10
784.048(4)          Aggravated              Stalking - 784.048(2)      Attempt
                    stalking                                           Violation of injunction
                                                                       for protection against
                                                                       domestic violence - 741.31(4)
784.05(2)           Culpable                Culpable negligence        None
                    negligence              - 784.05(1)
784.07(2)           Assault of law          Assault - 784.011          Attempt
                    enforcement
                    officer
784.07(2)           Battery of law          Battery - 784.03           Attempt
                    enforcement
                    officer
784.07(2)(c)        Aggravated              Aggravated                 Attempt
                    assault on law          assault - 784.021          Improper exhibition of
                    enforcement             Assault on law             dangerous weapons or
                    officer                 enforcement                firearms - 790.10
                                            officer - 784.07(2)(a)     Discharging firearms in
                                            Assault - 784.011          public - 790.15
784.07(2)(d)        Aggravated              Aggravated                 Attempt
                    battery on law          battery - 784.045          Improper exhibition of
                    enforcement             Battery on law             dangerous weapons or
                    officer                 enforcement                firearms - 790.10
                                            officer                    Discharging firearms in
                                            784.07(2)(b)               public - 790.15
                                            Battery - 784.03
784.08(2)(a)        Aggravated              Aggravated                 Attempt
                    battery on              battery - 784.045          Improper exhibition of
                    person 65 years         Battery on                 dangerous weapons or
                    of age or older         person 65 years            firearms - 790.10
                                            of age or older            Discharging firearms in
                                            - 784.08(2)(c)             public - 790.15
                                            Battery - 784.03
784.08(2)(b)        Aggravated              Aggravated                 Attempt
                    assault on              assault - 784.021          Improper exhibition of
                    person 65 years         Assault on                 dangerous weapons or
                    of age or older                                    firearms - 790.10



*128
                                            person 65 years            Discharging firearms in
                                            of age or older            public - 790.15
                                            - 784.08(2)(d)
                                            Assault - 784.011
784.08(2)(c)        Battery on person       Battery - 784.03           Attempt
                    65 years of
                    age or older
784.08(2)(d)        Assault on person       Assault - 784.011          Attempt
                    65 years of
                    age or older
787.01              Kidnapping              False                      Attempt
                                            imprisonment - 787.02      Aggravated assault - 784.021(1)(b)
                                                                       Battery - 784.03(1)(a)
                                                                       Assault - 784.011
787.02              False                   None                       Attempt
                    imprisonment                                       Battery - 784.03(1)(a)
                                                                       Assault - 784.011
790.01(1)           Carrying concealed      None                       Attempt
                    weapons
790.01(2)           Carrying concealed      None                       Attempt
                    firearms
790.06              Carrying pistol         None                       Attempt
                    or repeating rifle
                    without first
                    obtaining license
790.07(1)           Persons engaged         None                       Attempt (may be applicable
                    in criminal                                        when concealed
                    offense, having                                    weapon is charged)
                    weapons                                            Carrying concealed
                                                                       weapons - 790.01(1)
                                                                       Improper exhibition of
                                                                       dangerous weapons -790.10
790.07(2)           Persons engaged         None                       Attempt (may be
                    in criminal                                        applicable when concealed
                    offense, having                                    firearm is
                    weapons                                            charged)
                                                                       Carrying concealed firearm
                                                                       - 790.01(2)
                                                                       Improper exhibition of
                                                                       dangerous firearms -790.10
790.10              Improper                None                       Attempt
                    exhibition of                                      Assault - 784.011
                    weapon
790.15              Discharging             None                       Attempt
                    firearms in public
790.161(1)          Possessing,             None                       None
                    throwing, making,
                    placing,
                    projecting, or
                    discharging destructive
                    device
790.161(2)          Possessing,             Possessing, throwing,      Aggravated assault - 784.021
                    throwing, making,       making, placing,           Assault - 784.011
                    placing,                projecting, or



*129
                    projecting, or          discharging destructive
                    discharging destructive device - 790.161 (1)
                    device
790.161(3)          Possessing,             Possessing, throwing       Possessing, throwing,
                    throwing, making        making, placing,           making, placing,
                    placing                 projecting, or             projecting, or discharging
                    projecting, or          discharging destructive    destructive device -
                    discharging destructive device                     790.161(2)
                    device                  790.161(1)                  Aggravated assault -
                                                                       784.021
                                                                       Assault - 784.011
790.161(4)          Possessing,             Possessing, throwing,      Possessing, throwing,
                    throwing, making,       making, placing,           making, placing, projecting,
                    placing,                projecting, or             or discharging destructive
                    projecting, or          discharging destructive    device - 790.161(2)
                    discharging destructive device - 790.161(1)        Aggravated assault - 784.021
                    device                  Possessing, throwing,      Assault - 784.011
                                            making, placing,
                                            projecting, or
                                            discharging destructive
                                            device - 790.161(3)
790.162             Threat to throw,        None                       Attempt
                    project, place,                                    Assault - 784.011
                    or discharge any
                    destructive device
790.163             False reports of        None                       None
                    bombing
790.164             False reports of        None                       Attempt
                    bombing or arson                                   False reports of bombing
                    or other violence                                  - 790.163
                    to property
                    owned by the
                    State
790.17              Furnishing              None                       Attempt
                    weapons to minors
                    under 18
                    years of age,
                    etc.
790.18              Selling arms to         None                       Attempt
                    minors by dealers
790.19              Shooting or             None                       Attempt
                    throwing missiles                                  Discharging firearm in
                    in dwelling                                        public - 790.15
790.221             Possession of           None                       Attempt
                    forbidden firearms
790.23              Felons; possession      None                       Attempt (may be applicable
                    of firearms                                        when concealed
                    unlawful; exception;                               weapon is charged)
                    penalty                                            Carrying concealed firearm - 790.01(2)



*130
794.011(2)(a)       Sexual battery - victim  Battery - 784.03          Sexual battery - 794.011(5)
(b)                 under 12                                           Attempt
                                                                       Assault - 784.011
                                                                       Aggravated assault - 784.021(1)(a)
                                                                       Aggravated battery - 784.045(1)(a)
794.011(3)          Sexual battery - victim Sexual battery-794.011(5)  Sexual battery - 794.011(2)(b)
                    over 12 - weapon        Battery - 784.03           Attempt
                    or force                                           Aggravated battery -784.045(1)(a)
                                                                       Aggravated assault -784.021(1)(a)
                                                                       Assault - 784.011
                                                                       Sexual battery -794.011(4)
794.011(4)          Sexual battery-victim   Sexual battery-794.011(5)  Attempt
                    over 12 - special       Battery - 784.03           Aggravated assault -784.021(1)(a)
                    circumstances                                      Assault - 784.011
794.011(5)          Sexual battery-victim   Battery - 784.03           Attempt
                    over 12 - without
                    force
800.02              Unnatural and           None                       Attempt
                    lascivious act
800.03              Exposure of             None                       Unnatural and lascivious
                    sexual organs                                      act - 800.02
800.04              Lewd,                   None                       Attempt
                    lascivious, or                                     Assault - 784.011
                    indecent                                           Battery - 784.03
                    assault or act                                     Unnatural and
                    upon or                                            lascivious
                    in presence of                                     act - 800.02
                    child
806.01(1)           Arson                   None                       Arson 806.01(2)
                                                                       Attempt
                                                                       Criminal mischief -806.13(1)(b)1
                                                                       Criminal mischief -806.13(1)(b)2.
                                                                       Criminal mischief -806.13(1)(b)3.
                                                                       Criminal mischief -806.13(2)
806.111             Arson - Fire            None                       Attempt
                    bomb
806.13(1)(b)1       Criminal mischief       None                       Attempt
806.13(1)(b)2       Criminal mischief       Criminal mischief -        Attempt
                                            806.13(1)(b)1
806.13(1)(b)3       Criminal mischief       Criminal mischief -        Attempt
                                            806.13(1)(b)1
                                            Criminal mischief -
                                            806.13(1)(b)2
810.02(2)           Burglary with           Burglary - 810.02(4)       Aggravated battery - 784.03



*131
                    assault or                                         Battery - 784.03
                    battery or while                                   Aggravated assault - 784.021
                    armed                                              Assault - 784.011
                                                                       Attempt
                                                                       Burglary - 810.02(3)
                                                                       Trespass - 810.08(2)(a)
                                                                       Trespass - 810.08(2)(c)
810.02(3)           Burglary of             Burglary - 810.02(4)       Attempt
                    dwelling                                           Burglary - 810.02(3)
                    Burglar                                            Trespass - 810.08(2)(a)
                    structure or                                       Trespass - 810.08(2)(b)
                    conveyance with
                    human being inside
810.02(4)           Burglary                None                       Attempt
                                                                       Trespass - 810.08(2)(a)
810.06              Possession of           None                       None
                    burglary tools
810.08              Trespass in             None                       Attempt (except refuse
                    structure or                                       to depart)
                    conveyance
810.09              Trespass on             None                       Attempt
                    property other
                    than structure
                    or conveyance
812.014(2)(a)       Grand theft - first     Grand theft - second       Trade secrets - 812.081
                    degree                  degree - 812.014(2)(b)
                    (property               Grand theft - third
                    valued at $100,000      degree - 812.014(2)(c)
                    or more)                (1), (2), (3)
                                            Petit theft - first
                                            degree
                                            812.014(2)(e)
                                            Petit theft - second
                                            degree - 812.014(3)(a)
812.014(2)(b)       Grand theft - second    Grand theft - third        Trade secrets - 812.081
                    degree                  degree - 812.014(2)(c)
                    (property               (1), (2), (3)
                    valued at $20,000       Petit theft-first
                    or more but             degree
                    less than $100,000      812.014(2)(e)
                                            Petit theft - second
                                            degree
                                            812.014(3)(a)
812.014(2)(c)       Grand theft -third      Petit theft -first         Trade secrets - 812.081
                    degree                  degree                     Trespass to
                                            812.014(2)(e)              conveyance - 812.014(2)(c)(6)
                                            Petit theft - second
                                            degree
                                            812.014(3)(a)



*132
812.014(2)(d)       Grand theft third       None                       Petit theft - second degree-812.014(3)(a)
                    degree
812.014(2)(e)       Petit theft - first     None                       Petit theft - second degree - 812.014(3)(a)
                    degree
812.014(3)(b)       Petit theft             None                       None
812.014(3)(a)       Petit theft - second    None                       None
                    degree
812.014(3)(c)       Felony Petit            None                       Petit theft - first degree - 812.014(2)(e)
                    theft                                              Petit theft - 812.014(3)(b)
                                                                       Petit theft - second degree - 812.014(3)(a)
812.016             Possession of altered   None                       Attempt
                    property
812.019(1)          Dealing in stolen       None                       Grand theft - third degree - 812.014(2)(c)
                    property trafficking                               Petit theft - 812.014(2)(e)
                                                                       Petit theft - 812.014(3)(a)
812.019(2)          Dealing in stolen       Dealing in stolen          None
                    property managing       property - 812.019(1)
                    and
                    trafficking
812.13(2)(a)        Robbery with a          Robbery with a             Attempt
                    firearm or              weapon - 812.13(2)(b)      Grand theft 1st
                    deadly weapon           Robbery                    degree - 812.014(2)(a)
                                            812.13(2)(c)               Grand theft 2d degree - 812.014(2)(b)
                                            Petit theft -              Grand theft 3d degree - 812.014(2)(c)
                                            812.014(3)(a)              Petit theft - 812.014(2)(e)
                                                                       Battery - 784.03
                                                                       Aggravated battery - 784.045
                                                                       Assault - 784.011
                                                                       Aggravated assault - 784.021
                                                                       Display of firearm - 790.07
                                                                       Resisting a Merchant - 812.015(6)
812.13(2)(b)        Robbery with a          Robbery - 812.13(2)(c)     Attempt
                    weapon                  Petit theft-812.014(3)(a)  Grand theft 1st
                                                                       degree - 812.014(2)(a)
                                                                       Grand theft 2d degree - 812.014(2)(b)
                                                                       Grand theft 3d degree - 812.014(2)(c)
                                                                       Petit theft - 812.014(2)(e)
                                                                       Battery - 784.03
                                                                       Aggravated battery - 784.045
                                                                       Assault - 784.011



*133
                                                                       Display of weapon - 790.07(1)
                                                                       Resisting a merchant - 812.015(6)
812.13(2)(c)        Robbery                 Petit theft-812.014(3)(a)  Attempt
812.013(2)(b)                                                          Grand theft 1st degree - 812.014(2)(a)
                                                                       Grand theft 2d degree - 812.014(2)(b)
                                                                       Grand theft 3d degree - 812.014(2)(c)
                                                                       Petit theft - 812.014(2)(e)
                                                                       Battery - 784.03
                                                                       Assault - 784.011
                                                                       Aggravated assault - 784.021
                                                                       Resisting a merchant - 812.015(6)
812.135             Home invasion           Robbery -812.13(2)(c)      Petit theft -812.014(2)(e)
                    robbery                 Petit theft-812.014(3)(a)
817.233             Burning to defraud      None                       None
                    insurer
817.563             Sale of substance       None                       Attempt
                    in place
                    of a controlled
                    substance
826.04              Incest                  None                       Attempt
827.03(1)(a)        Aggravated              None                       Attempt
                    child abuse                                        child abuse - 827.04(1)
                                                                       Battery - 784.03 only
                                                                       under certain circumstances
                                                                       see Kama v.
                                                                       State, 507 So. 2d 154
                                                                       (Fla. 1st DCA 1987)
827.03(1)(b)        Aggravated              None                       Attempt
827.03(1)(c)        child                                              Child abuse - 827.04(1)
827.03(1)(d)        abuse                                              Battery - 784.03: only
827.04(3)           Contributing to         None                       Attempt
                    child delinquency
                    or dependency
                    or to child in
                    need of services
827.071(2)          Sexual                  None                       Attempt
                    performance by                                     Sexual performance by a
                    a child                                            child - 827.071(5)
827.071(3)          Sexual                  None                       Attempt
                    performance by                                     Sexual performance by a
                    a child                                            child - 827.071(5)
827.071(4)          Sexual                  Sexual                     Attempt
                    performance by          performance by a
                    a child                 child - 827.071(5)
827.071(5)          Sexual                  None                       Attempt
                    performance by
                    a child



*134
831.01              Forgery                 None                       Attempt
831.02              Uttering forged         None                       None
                    instrument
832.04              Stopping payment;       None                       Attempt, except when
                    purchase                                           uttering is charged - 832.04
                    of farm or grove                                   under $150
                    products
832.041             Stopping payment        None                       Attempt, except when
                    with intent                                        uttering is charged
                    to defraud                                         832.04 if farm or grove
                                                                       product
                                                                       832.041 under $150
                                                                       Worthless check - 832.05(2)
                                                                       (first degree
                                                                       misdemeanor)
832.05(2)           Worthless               None                       Attempt, except when
                    checks                                             uttering is charged
                                                                       832.05(2) under $150
832.05(4)           Obtaining property      Worthless check-832.05(2)  Attempt
                    by worthless
                    checks
837.012             Perjury not in          None                       None
                    official proceeding
837.02              Perjury in official     None                       None
                    proceeding
837.021             Perjury by contradictory  None                     None
                    statements
837.05              False reports to        None                       None
                    law enforcement
                    authorities
837.06              False official          None                       None
                    statements
838.015(1)          Bribery of public       None                       Attempt if only "give" is
                    servant                                            charged
838.015             Bribery                 None                       Attempt if only "accept"
                                                                       is charged
838.016(1)          Bribery by a            None                       Attempt if only "give" or
                    public servant                                     "accept" is charged
838.016             Unlawful compensation   None                       Attempt if only "give" or
                    for official                                       "accept" is charged
                    behavior
838.021             Corruption by           None                       Attempt if only harm is
                    threat against                                     charged
                    public servant
838.12(1)           Bribery in athletic     None                       Attempt if only give is
                    contests                                           charged
838.12(2)           Bribery in athletic     None                       Attempt if only accept is
                    contests                                           charged
843.01              Resisting officer       None                       Resisting officer without
                    with violence                                      violence - 843.02
843.02              Resisting officer       None                       Attempt
                    without violence
849.01              Keeping gambling        None                       Lottery - 849.09(1)(f)
                    house                                              Lottery - 849.09(1)(k)



*135
                                                                       Lottery - 849.11
849.01              Maintaining a           None                       Lottery - 849.09(1)(f)
(849.02)            gambling                                           Lottery - 849.09(1)(k)
                    establishment                                      Lottery - 894.11
849.01              Permitting              None                       Lottery - 849.09(1)(f)
(849.02)            gambling                                           Lottery - 849.09(1)(k)
                                                                       Lottery - 849.11
849.02              Agents,                 None                       Lottery - 849.09(1)(f)
                    servants, etc., of                                 Lottery - 849.09(1)(k)
                    keeper of gambling
                    house
849.02              Renting house           None                       None
                    for gambling
                    purposes
849.03              Renting space           None                       None
                    for gambling
849.04              Permitting minors       None                       Permitting gambling on
                    and persons                                        billiard or pool table by
                    under                                              holder of license - 849.07
                    guardianship to                                    Playing at games of
                    gamble                                             chance by lot - 849.11
849.08              Gambling                None                       None
849.09(1)(a)        Lottery                 None                       Lottery - 849.09(1)(f)
                                                                       Lottery - 849.09(1)(g)
                                                                       Lottery - 849.09(1)(h)
                                                                       Lottery - 849.09(1)(i)
                                                                       Lottery - 849.09(1)(j)
                                                                       Lottery - 849.09(1)(k)
                                                                       Playing at game of
                                                                       chance by lot - 849.11
                                                                       Gambling devices, etc. - 849.231
849.09(1)(b)        Lottery                 None                       Lottery - 849.09(1)(f)
                                                                       Lottery - 849.09(1)(g)
                                                                       Lottery - 849.09(1)(h)
                                                                       Lottery - 849.09(1)(i)
                                                                       Lottery - 849.09(1)(j)
                                                                       Lottery - 849.09(1)(k)
                                                                       Gambling devices, etc. - 849.231
849.09(1)(c)        Lottery                 None                       Lottery - 849.09(1)(f)
                                                                       Lottery - 849.09(1)(g)
                                                                       Lottery - 849.09(1)(h)
                                                                       Lottery - 849.09(1)(i)
                                                                       Lottery - 849.09(1)(j)
                                                                       Lottery - 849.09(1)(k)
                                                                       Gambling devices, etc. - 849.231
849.09(1)(d)        Lottery                 None                       Lottery - 849.09(1)(f)
                                                                       Lottery - 849.09(1)(g)
                                                                       Lottery - 849.09(1)(h)
                                                                       Lottery - 849.09(1)(i)
                                                                       Lottery - 849.09(1)(j)
                                                                       Lottery - 849.09(1)(k)



*136
                                                                       Playing at games of
                                                                       chance by lot - 849.11
                                                                       Gambling devices, etc. - 849.231
849.09(1)(g)        Lottery                 None                       None
849.09(1)(h)        Lottery                 None                       None
849.09(1)(k)        Lottery                 None                       None
849.14              Betting                 None                       None
849.25              Bookmaking              None                       Attempt
(1) and (2)
893.13(1)(a)        Sale, manufacture,      None                       Attempt, except when
                    delivery or                                        delivery is charged
                    possession with                                    893.13(3) if delivery of
                    intent to sell,                                    cannabis is charged;
                    manufacture or                                     893.13(6)(b) if possession
                    deliver controlled                                 of cannabis is charged;
                    substance                                          893.13(6)(a) - if possession
                                                                       is charged and offense
                                                                       would be a second
                                                                       degree felony under
                                                                       893.13(1)(a)1.
893.13(1)(b)       Sale or delivery        Sale or delivery of        Attempt, except when
                    or possession of        controlled substance       delivery is charged
                    more than 10            - 893.13(1)(a)             893.13(6)(a) if possession
                    grams of controlled                                is charged
                    substance
893.13(1)(c)        Sale, manufacture,      Sale, manufacture,         Attempt, except when
                    delivery,               delivery, etc.             delivery is charged;
                    etc. near public        - 893.13(1)(a)             893.13(6)(a) if possession
                    or private elementary,                             is charged and the offense
                    middle,                                            would be a second
                    or secondary                                       degree felony under
                    school                                             893.13(1)(a); 893.13(6)(b)
                                                                       if possession of cannabis
                                                                       is charged; 893.13(3) if
                                                                       delivery of cannabis is
                                                                       charged
893.13(1)(d)        Sale, manufacture       Sale, manufacture,         Attempt, except when
                    delivery,               delivery, etc.             delivery is charged;
                    etc. near a college,    - 893.13(1)(a)             893.13(6)(a) if possession
                    university,                                        is charged and the offense
                    other post-secondary                               would be a second
                    educational                                        degree felony under
                    institution                                        893.13(1)(a)1;
                    or public                                          893.13(6)(b) if possession
                    park                                               of cannabis is charged;
                                                                       893.13(3) if delivery of
                                                                       cannabis is charged.
893.13(2)(a)        Purchase or             None                       Attempt;
                    possession with                                    893.13(6)(a) if possession
                    intent to purchase                                 is charged and the offense
                    controlled                                         would be a second
                    substance                                          degree felony under
                                                                       893.13(2)(a)1 893.13(6)(b)
                                                                       if possession of cannabis
                                                                       is charged
893.13(2)(b)        Purchase in excess      893.13(2)(a) purchase      Attempt
                    of 10 grams             of less than



*137
                    of a controlled         10 grams
                    substance
893.13(3)           Delivery without        None                       None
                    consideration
                    not more than
                    20 grams of cannabis
893.13(4)           Delivery of controlled  None                       893.13(1)(a); 893.13(3) if
                    substance                                          delivery of cannabis is
                    to person                                          charged.
                    under 18 years
                    old, etc.
893.13(5)           Bringing controlled     None                       Attempt
                    substance                                          893.13(6)(a); 893.14(3) if
                    into state                                         delivery of cannabis
                                                                       charged; 893.13(6)(b) if
                                                                       possession of cannabis
                                                                       charged.
893.13(6)(a)        Possession of           None                       Attempt; 893.13(3) if delivery
                    controlled substance                               of cannabis
                    stance                                             charged; 893.13(6)(b) if
                                                                       possession of cannabis
                                                                       charged.
893.13(6)(b)        Possession of           None                       Attempt
                    not more than
                    20 grams of cannabis
893.13(6)(c)        Possession in           Possession of less         Attempt 893.13(6)(b) if
                    excess of 10            than 10 grams              possession of cannabis
                    grams of controlled     893.13(6)(a)               charged;
                    substance
893.13(7)(a) 1,     Distribute or           None                       Attempt
2, 3, 4, 5, 6, 7,   dispense a controlled
8, 10 and 11        substance,
                    etc.
893.13(7)(a) 9      Obtaining controlled    None                       None
                    substances
                    by fraud
893.135(1)(a)       Trafficking in          Trafficking offenses       Attempt, (but not conspiracy),
                    cannabis                requiring                  except when
                                            lower quantities of        delivery is charged
                                            cannabis-893.135(1)(a)     893.13(1)(a) if sale, manufacture
                                            1 and 2                    or delivery is
                                                                       charged
                                                                       893.13(2)(a) - if purchase
                                                                       is charged
                                                                       Bringing cannabis into
                                                                       state - 893.13(5)
                                                                       Possession of cannabis - 893.13(6)(a)
                                                                       - 893.13(6)(b)
                                                                       if less than
                                                                       20 grams of cannabis
                                                                       Delivery of less than 20
                                                                       grams of cannabis - 893.13(3)
893.135(1)(b)       Trafficking in          Trafficking offenses       Attempt (but not conspiracy),
1&2                 cocaine                 requiring                  except when
                                            lower quantities of        delivery is charged;



*138
                                            cocaine                    893.13(1)(a) if sale, manufacture
                                            893.135(1)(b)1             or delivery
                                                                       is charged;
                                                                       893.13(2)(a) if purchase
                                                                       is charged;
                                                                       Bringing cocaine into
                                                                       state 893.13(5);
                                                                       Possession of cocaine
                                                                       893.13(6)(a).
893.135(1)(c)       Trafficking in illegal  Trafficking offenses       Attempt (but not conspiracy),
1&2                 drugs                   requiring                  except when
                                            lower quantities of        delivery is charged;
                                            illegal drugs -            893.13(1)(a) if sale,
                                            893.135(1)(c)1             manufacture or delivery
                                                                       is charged;
                                                                       893.13(2)(a) if purchase
                                                                       is charged;
                                                                       Bringing same illegal
                                                                       drug as charged into
                                                                       state - 893.13(5)
                                                                       Possession of same illegal
                                                                       drug - 893.13(6)(a).
893.135(1)(d) 1     Trafficking in          Trafficking offenses       Attempt (but not conspiracy),
                    phencyclidine           requiring                  except when
                                            lower quantities of        delivery is charged
                                            phencyclidine -            893.13(1)(a) if sale, manufacture
                                            892.135(1)(d)1.            or delivery
                                            and b.                     is charged
                                                                       893.13(2)(a) - if purchase
                                                                       is charged;
                                                                       Bringing phencyclidine
                                                                       into state - 893.13(5);
                                                                       Possession of phencyclidine
                                                                       - 893.13(6)(a)
893.135(1)(e)1      Trafficking in          Trafficking offenses       Attempt (but not conspiracy),
                    methaqualone            requiring                  except when
                                            lower quantities of        delivery is charged
                                            methaqualone -             893.13(1)(a) if sale, manufacture
                                            893.135(1)(e)1.a and       or delivery is
                                            b.                         charged
                                                                       893.13(2)(a) - if purchase
                                                                       is charged
                                                                       Bringing methaqualone
                                                                       into state - 893.13(5)
                                                                       Possession of methaqualone
                                                                       - 893.13(6)(a)
893.135(1)(f)1      Trafficking in          Trafficking offenses       Attempt (but not conspiracy),
                    amphetamine             requiring                  except when
                                            lower quantities of        delivery is charged
                                            amphetamine -              893.13(1)(a) - if sale,
                                            893.135(1)(f)1 a&b         manufacture or delivery
                                                                       is charged;
                                                                       893.13(2)(a) - if purchase
                                                                       is charged;
                                                                       Bringing amphetamine
                                                                       into state - 893.13(5);
                                                                       Possession of amphetamine
                                                                       - 893.13(6)(a)



*139
893.147(1)          Possession of           None                       Attempt
                    drug paraphernalia
893.147(2)          Delivery, possession    None                       Attempt, except when
                    with intent                                        delivery is charged.
                    to deliver,
                    or manufacture
                    with intent to
                    deliver drug
                    paraphernalia
893.147(3)          Delivery of drug        None                       None
                    paraphernalia to
                    a minor
893.147(4)          Advertisement           None                       None
                    of drug paraphernalia
893.149             Unlawful possession,    None                       Attempt
                    etc., of
                    listed chemical
895.03(1)           RICO - Use or           None                       None
                    investment of
                    proceeds from
                    pattern of racketeering
                    activity
895.03(1)           RICO - Use or           None                       None
                    investment of
                    proceeds from
                    collection of unlawful
                    debt
895.03(2)           RICO - Acquisition      None                       None
                    or maintenance
                    through
                    pattern of racketeering
                    activity
895.03(2)           RICO -                  None                       None
                    Acquisition or
                    maintenance
                    through collection
                    of unlawful
                    debt
895.03(3)           RICO - Conduct          None                       None
                    or participation
                    in an enterprise
                    through collection
                    of unlawful
                    debt
895.03(3)           RICO - Conduct          None                       None
                    or participation
                    in an enterprise
                    through a pattern
                    of racketeering
                    activity
895.03(4)           Conspiracy to           None                       None
                    engage in pattern
                    of racketeering
                    activity
944.40              Escape                  None                       None



*140
944.47              Contraband in           None                       Possession of less than
                    state correctional                                 20 grams cannabis - 893.13(6)(b)
                    institution
951.22              Contraband in           None                       Possession of less than
                    county detention                                   20 grams cannabis - 893.13(6)(b)
                    facilities

                    DURESS OR NECESSITY
                      An issue in this case is whether (defendant) acted out of
                    [duress][necessity] in committing the crime of (crime charged)
                    (lesser included offenses).
                      It is a defense to the (crime charged) (lesser included offenses) if
                    the defendant acted out of [duress] [necessity]. In order to find
                    the defendant committed the (crime charged) (lesser included
                    offense) out of [duress][necessity], you must find the following
                    six elements:
                    1.    the defendant reasonably believed [a danger][an emergency]
                          existed which was not intentionally caused by
                          [himself][herself].
                    2(a). the [danger][emergency] threatened significant harm to
                          [himself][herself][a third person]. (or)
Give 2(b) if        2(b). the [danger][emergency] threatened death or serious
escape                    bodily injury.
charged
                    3.    The threatened harm must have been real, imminent and
                          impending.
Give 4(a)           4(a). the defendant had no reasonable means to avoid the
if escape                 [danger][emergency] except by committing the (crime
not charged               charged) (lesser included offenses).
Note to             If escape is charged, the court must first determine whether the
Judge               defendant has satisfied the conditions precedent enumerated in
Muro v. State, 445 So. 2d 374 (Fla. 3d DCA 1984) and Alcantaro v.
State, 407 So. 2d 922 (Fla. 1st DCA 1981) and if so, give 4b.
                    4(b). the defendant left
                          [the place of [his][her] confinement][the vehicle in
                          which [he][she] was being transported]
                          [to][from][his][her] work on a public road]
                          because [he][she] reasonably believed that escape
                          was necessary to avoid the danger of death or
                          serious injury, rather than with the intent to elude
                          lawful authority.
                    5.    the (crime charged) (lesser included offenses) must
                          have been committed out of [duress][necessity] to
                          avoid the [danger][emergency].
                    6.    The harm that the defendant avoided must outweigh
                          the harm caused by committing the (crime
                          charged) (lesser included offenses).
*141
Definitions             "Imminent and impending" means the [danger][emergency]
                    is about to take place and cannot be avoided by using other
                    means. A threat of future harm is not sufficient to prove this
                    defense. Nor can the defendant use the defense of [duress][necessity]
                    if [he][she] committed the crime after the danger from
                    the threatened harm had passed.
                        The reasonableness of the defendant's belief that [a danger][an
                    emergency] existed should be examined in the light of
                    all the evidence.
                        In deciding whether it was necessary for the defendant to
                    commit the (crime charged) (lesser included offenses), you must
                    judge the defendant by the circumstances by which [he][she]
                    was surrounded at the time the crime was committed.
                        The [danger][emergency] facing the defendant need not
                    have been actual; however to justify the commission of the
                    (crime charged) (lesser included offenses), the appearance of the
                    [danger][emergency] must have been so real that a reasonably
                    cautious and prudent person under the same circumstances
                    would have believed that the [danger][emergency] could be
                    avoided only by committing the (crime charged) (lesser included
                    offenses). Based upon appearances, the defendant must have
                    actually believed that the [danger][emergency] was real.
                        If you find from the evidence that the defendant committed
                    the (crime charged) (lesser included offenses) out of [duress][necessity],
                    you should find the defendant not guilty.
                        However if you find that the defendant did not commit the
                    (crime charged) (lesser included offenses) out of [duress][necessity]
                    you should find the defendant guilty if all the elements of
                    the charge have been proved.
Note to             Duress is not a defense to an intentional homicide. See Wright v.
Judge               State, 402 So. 2d 193 (Fla. 3d DCA 1981).
PENALTY PROCEEDINGS-CAPITAL CASES
After the first paragraph on page 114 of the manual, the following additional
language is proposed:
Note to             Give before a new penalty phase jury
Judge
                        [A reasonable doubt is not a mere possible doubt, a speculative,
                    imaginary or forced doubt. Such a doubt must not influence
                    you to disregard an aggravating circumstance if you have
                    an abiding conviction that it exists. On the other hand, if, after
                    carefully considering, comparing and weighing all the evidence,
                    you do not have an abiding conviction that the aggravating
                    circumstance exists, or if, having a conviction, it is one which is
                    not stable but one which wavers and vacillates, then the aggravating
                    not stance has not been proved beyond a reasonable0
                    doubt and you should disregard it, because the doubt is reasonable.
                        It is to the evidence introduced in this proceeding, and to it
                    alone, that you are to look for that proof.
*142
                        A reasonable doubt as to the existence of an aggravating
                    circumstance may arise from the evidence, conflicts in the
                    evidence or the lack of evidence.
                        If you have a reasonable doubt as to the existence of an
                    aggravating circumstance, you should find that it does not exist.
                    However, if you have no reasonable doubt, you should find that
                    the aggravating circumstance does exist and give it whatever
                    weight you feel it should receive.]
3.04(c)(2) ENTRAPMENT
Note to                 This instruction is to be used for offenses occurring on or
Judge               after October 1, 1987.
                        The defense of entrapment has been raised. (Defendant) was
                    entrapped if
                        1.  [he] [she] was, for the purpose of obtaining evidence
                            of the commission of a crime, induced or encouraged
                            to engage in conduct constituting the crime of (crime
                            charged), and
                        2.  [he] [she] engaged in such conduct as the direct result
                            of such inducement or encouragement, and
                        3.  the person who induced or encouraged [him] [her] was
                            a law enforcement officer or a person engaged in
                            cooperating with or acting as an agent of a law
                            enforcement officer, and
                        4.  the person who induced or encouraged [him] [her]
                            employed methods of persuasion or inducement which
                            created a substantial risk that the crime would be
                            committed by a person other than one who was ready
                            to commit it, and
                        5.  (defendant) was not a person who was ready to commit
                            the crime.
When claim              It is not entrapment if (defendant) had the predisposition to
of entrapment       commit the (crime charged). (Defendant) had the predisposition
no defense          if before any law enforcement officer or person acting for the
                    er persuaded, induced, or lured (defendant), [he] [she] had a
                    ness or willingness to commit (crime charged) if the opportunity
                    nted itself.
When claim              It is also not entrapment merely because a law enforcement
of entrapment       officer in a good faith attempt to detect crime
no defense
Give a, b,              (a) [provided the defendant the opportunity, means and
or c as                     facilities to commit the offense, which the defendant
applicable                  intended to commit and would have committed otherwise.]
                        (b) [used tricks, decoys or subterfuge to expose the defendant's
                            oriminal acts.]
                        (c) [was present and pretending to aid or assist in the
                            commission of the offense.]
                        On the issue of entrapment, the defendant must prove to
                    you by a preponderance the greater weight of the evidence that
                    his criminal conduct occurred as the result of entrapment. a
                    law enforcement officer or agent induced or encouraged the
                    crime charged. Greater weight of the evidence means that
                    evidence which is more persuasive and convincing. If the defendant
                    does so, the State must prove beyond a reasonable doubt
*143
                    that the defendant was predisposed to commit the (crime charged).
                    The state must prove defendant's predisposition to commit the
                    (crime charged) existed prior to and independent of the enducement
                    or encouragement.
Give if                 An informant is an agent of law enforcement for purposes
applicable          of the entrapment defense.
                        If you find that the defendant was entrapped, you should
                    find the defendant not guilty of (crime charged). If, however,
                    you find that the defendant was not entrapped, you should find
                    the defendant guilty if all of the elements of the charge have
                    been proved.
Note to                 This instruction should be given only if there is some evidence of
Judge               the defendant's lack of predisposition to commit the crime. See
Munoz v. State, 629 So. 2d 90 (Fla. 1993).
FALSE IMPRISONMENT
F.S. 787.02
                        Before you can find the defendant guilty of False Imprisonment,
                    the State must prove the following threetwo elements
                    beyond a reasonable doubt:
Elements                1. (Defendant) [forcibly] [secretly] [by threat] [confined]
                           [abducted] [imprisoned] [restrained] (victim) against
                           [his] [her] will.
                        2. (Defendant) had no lawful authority.
Give (a),(b),           3. (Defendant) acted for any purpose other than to:
(c) or (d) as
applicable
                            a. hold for ransom or reward or as a shield or
                               hostage.
                            b. commit or facilitate commission of any felony,
                            c. inflict bodily harm upon or to terrorize the victim
                               or another person.
                            d. interfere with the performance of any governmental
                               or political function.
Read only if            Confinement of a child under the age of thirteen (13) is
confinement         against [his] [her] will if such confinement is without the
is                  consent of [his] [her] parent or legal guardian.
alleged and
child is
under 13
thirteen years
of age.
FELONY DUIPRIOR CONVICTIONS
F.S. 316.193(2)(b)
                        Before you can find the defendant guilty of DUI, the State
                    must prove the following two elements beyond a reasonable
                    doubt:
Elements                1. (Defendant) drove or was in actual physical control of
                           a vehicle.
                        2. While driving or in actual physical control of the
                           vehicle, (defendant)
Give 2a                    a. [ was under the influence of [alcoholic beverages]
and/or 2b as                  [a chemical substance] [a controlled substance] to
*144
applicable                    the extent that [his] [her] normal faculties were
                              impaired.] or
                           b. [had a blood or breath alcohol level of 0.10 0.08
                               percent or higher.]
Definitions;            "Vehicle" is any device in, upon, or by which any person or
give as             property is or may be transported or drawn upon a highway,
applicable          except devices used exclusively upon stationary rails or tracks.
F.S.
316.003(75)             "Normal faculties" mean those faculties of a person, such
                    as include but are not limited to the ability to see, hear, walk,
                    talk, judge distances, drive an automobile, make judgments, act
                    in emergencies and, in general, to normally perform the many
                    mental and physical acts of our daily lives.
                        "Actual physical control of a vehicle" means the defendant
                    must be physically in or on the vehicle and have the capability to
                    operate the vehicle, regardless of whether [he] [she] is actually
                    operating the vehicle at the time.
                        "Alcoholic beverages" are considered to be substances of
                    any kind and description which contain alcohol.
F.S.                    ( ) is a chemical substance under Florida law.
877.111(1)
Ch. 893,                ( ) is a controlled substance under Florida law.
Note to                 In appropriate cases, an instruction may be given on one or
Judge               more of the presumptions of impairment established by F.S.
316.1934(2)(a), (2)(b), and (2)(c), as follows:
                        (2)(a)1. If you find from the evidence that the defendant
                    had a blood or breath alcohol level of 0.05 percent or less, you
                    shall presume that the defendant was not under the influence of
                    alcoholic beverages to the extent that [his] or [her] normal
                    faculties were impaired.
                        (2)(b)2. If you find from the evidence that the defendant
                    had a blood or breath alcohol level in excess of 0.05 percent but
                    less than 0.08 percent, you may consider that evidence with other
                    competent evidence in determining whether the defendant was
                    under the influence of alcoholic beverages to the extent that
                    [his] or [her] normal faculties were impaired; or,
                        (2)(c)3. If you find from the evidence that the defendant
                    had a blood or breath alcohol level of 0.08 percent or more, that
                    evidence would be sufficient by itself to establish that the
                    defendant was under the influence of alcohol to the extent that
                    [his] or [her] normal faculties were impaired. However, such
                    evidence may be contradicted or rebutted by other evidence.
                        These presumptions may be considered along with any other
                    evidence presented in deciding whether the defendant was under
                    the influence of alcoholic beverages to the extent that [his] or
                    [her] normal faculties were impaired.
Defense of              It is a defense to the charge of driving or being in actual
inoperability;      physical control of a vehicle while under the influence if at the
give if applicable  time of the alleged offense the vehicle was inoperable.
*145
                        However, it is not a defense if, while impaired, the defendant
                    drove or was in actual physical control of the vehicle before
                    it became inoperable.
                        Therefore, if you are not convinced beyond a reasonable
                    doubt that the vehicle was operable at the time of the alleged
                    offense, you should find the defendant not guilty.
                        However, if you are convinced that the vehicle was operable
                    at the time of the alleged offense, then you should find the
                    defendant guilty if all the other elements of the charge have
                    been proved beyond a reasonable doubt.
FELONY DUI- SERIOUS BODILY INJURY
F.S. 316.193(3)(c)(2)
                        Before you can find the defendant guilty of DUI with
                    Causing Serious Bodily Injury, the State must prove the following
                    three elements beyond a reasonable doubt:
Elements                1. (Defendant) drove or was in actual physical control of
                           a vehicle.
                        2. While driving or while in actual physical control of
                           the vehicle, (defendant)
Give 2a or                 a. [was under the influence of [alcoholic beverages]
2b as                         [a chemical substance] [a controlled substance] to
applicable                    the extent that [his] [her] normal faculties were
                              impaired.] or
                           b. [had a blood or breath alcohol level of 0.10 0.08
                              percent or higher.]
                        3. As a result (defendant) caused serious bodily injury to
                           (victim).
Definitions;            "Vehicle" is any device in, upon, or by which any person or
give as             property is or may be transported or drawn upon a highway,
applicable          except devices used exclusively upon stationary rails or tracks.
F.S.                    "Normal faculties" mean those faculties of a person, such
316.003(75)         as include but are not limited to the ability to see, hear, walk,
                    talk, judge distances, drive an automobile, make judgments, act
                    in emergencies and, in general, to normally perform the many
                    mental and physical acts of our daily lives.
                        "Actual physical control of a vehicle" means the defendant
                    must be physically in or on the vehicle and have the capability to
                    operate the vehicle, regardless of whether [he][she] is actually
                    operating the vehicle at the time.
                        "Alcoholic beverages" are considered to be substances of
                    any kind and description which contain alcohol.
F.S.                    ( ) is a chemical substance under Florida law.
877.111(1)
Ch. 893,                ( ) is a controlled substance under Florida law.
F.S.
F.S. 316.1933           "Serious bodily injury" means a physical condition that
                    creates a substantial risk of death, serious personal disfigurement,
                    or protracted loss or impairment of the function of any
                    bodily member or organ.
Note to                 In appropriate cases, an instruction may be given on one or
Judge               more of the presumptions of impairment established by F.S.
316.1934(2)(a), (2)(b), and (2)(c), as follows:
*146
                        (2)(a)1. If you find from the evidence that the defendant
                    had a blood or breath alcohol level of 0.05 percent or less, you
                    shall presume that the defendant was not under the influence of
                    alcoholic beverages to the extent that [his] or [her] normal
                    faculties were impaired.
                        (2)(b)2. If you find from the evidence that the defendant
                    had a blood or breath alcohol level in excess of 0.05 percent but
                    less than 0.08 percent, you may consider that evidence with other
                    competent evidence in determining whether the defendant was
                    under the influence of alcoholic beverages to the extent that
                    [his] or [her] normal faculties were impaired; or
                        (2)(c)3. If you find from the evidence that the defendant
                    had a blood or breath alcohol level of 0.08 percent or more, that
                    evidence would be sufficient by itself to establish that the
                    defendant was under the influence of alcohol to the extent that
                    [his] or [her] normal faculties were impaired. However, such
                    evidence may be contradicted or rebutted by other evidence.
                        These presumptions may be considered along with any other
                    evidence presented in deciding whether the defendant was under
                    the influence of alcoholic beverages to the extent that [his] or
                    [her] normal faculties were impaired.
Defense of              It is a defense to the charge of driving or being in actual
inoperability;      physical control of a vehicle while under the influence if at the
give if applicable  time of the alleged offense the vehicle was inoperable.
                        However, it is not a defense if, while impaired, the defendant
                    drove or was in actual physical control of the vehicle before
                    it became inoperable.
                        Therefore, if you are not convinced beyond a reasonable
                    doubt that the vehicle was operable at the time of the alleged
                    offense, you should find the defendant not guilty.
                        However, if you are convinced that the vehicle was operable
                    at the time of the alleged offense, then you should find the
                    defendant guilty if all the other elements of the charge have
                    been proved beyond a reasonable doubt.
DUI MANSLAUGHTER
F.S. 316.193(3)(c)3
                        Before you can find the defendant guilty of DUI Manslaughter,
                    the State must prove the following three elements beyond a
                    reasonable doubt:
Elements                1. (Defendant) operated drove or was in actual physical
                           control of a vehicle.
See Magaw               2. (Defendant), by reason of such operation, caused or
v. State,                  contributed to the cause of the death of (victim). While
537 So.2d                  driving or while in actual physical control of the
564 (Fla.                  vehicle, (defendant)
1989)
Give 2(a) or               a. was under the influence of [alcoholic beverages]
2(b) as                       [a chemical substance] [a controlled substance] to
applicable                    the extent that [his] [her] normal faculties were
                              impaired, or
                           b. had a blood or breath alcohol level of 0.08 or
                              higher.
Give 3a and             3. At the time of such operation(defendant)
or 3b as applicable
                           a. [was under the influence of [alcoholic beverages]
                              [a chemical substance] [a controlled substance]
                              to
*147
                              the extent that [his] [her] normal faculties were
                              impaired.]
                           b. [had a blood or breath alcohol level of 0.10 percent
                              or higher.]
See Magaw                  As a result, (defendant) caused or contributed to the
v. State,                  cause of the death of (victim).
537 So. 2d
564 (Fla.
1989)
Definitions;            "Vehicle" is any device in, upon, or by which any person or
give as             property is or may be transported or drawn upon a highway,
applicable          except devices used exclusively upon stationary rails or tracks.
F.S.                    "Normal faculties" mean those faculties of a person such as
316.003(75)         include but are not limited to the ability to see, hear, walk, talk,
                    judge distances, drive an automobile, make judgments, act in
                    emergencies and, in general, to normally perform the many
                    mental and physical acts of our daily lives.
                        "Actual physical control of a vehicle" means the defendant
                    must be physically in or on the vehicle and have the capability to
                    operate the vehicle, regardless of whether [he] [she] is actually
                    operating the vehicle at the time.
                        "Alcoholic beverages" are considered to be substances of
                    any kind and description which contain alcohol.
F.S.                    ( ) is a chemical substance under Florida law.
877.111(1)
Ch. 893,                ( ) is a controlled substance under Florida law.
F.S.
Note to                  In appropriate cases, an instruction may be given on one or
Judge               more of the presumptions of impairment established by F.S.
316.1934(2)(a), (2)(b), and (2)(c), as follows:
                        (2)(a)1. If you find from the evidence that the defendant
                    had a blood or breath alcohol level of 0.05 percent or less, you
                    shall presume that the defendant was not under the influence of
                    alcoholic beverages to the extent that [his] or [her] normal
                    faculties were impaired.
                        (2)(b)2. If you find from the evidence that the defendant
                    had a blood or breath alcohol level in excess of 0.05 percent but
                    less than 0.08 percent, you may consider that evidence with other
                    competent evidence in determining whether the defendant was
                    under the influence of alcoholic beverages to the extent that
                    [his] or [her] normal faculties were impaired; or,
                        (2)(c)3. If you find from the evidence that the defendant
                    had a blood or breath alcohol level of 0.08 percent or more, that
                    evidence would be sufficient by itself to establish that the
                    defendant was under the influence of alcohol to the extent that
                    [his] or [her] normal faculties were impaired. However, such
                    evidence may be contradicted or rebutted by other evidence.
                        These presumptions may be considered along with any other
                    evidence presented in deciding whether the defendant was under
                    the influence of alcoholic beverages to the extent that [his] or
                    [her] normal faculties were impaired.
Defense of          It is a defense to the charge of driving or being in actual
inoperability;      physical control of a vehicle while under the influence if at the
give if applicable  time of the alleged offense the vehicle was inoperable,
                        However, it is not a defense if, while impaired, the defendant
                    drove or was in actual physical control of the vehicle before
                    it became inoperable.
*148
                        Therefore, if you are not convinced beyond a reasonable
                    doubt that the vehicle was operable at the time of the alleged
                    offense, you should find the defendant not guilty.
                        However, if you are convinced that the vehicle was operable
                    at the time of the alleged offense, then you should find the
                    defendant guilty if all the other elements of the charge have
                    been proved beyond a reasonable doubt.
UNLAWFUL SEXUAL ACTIVITY WITH CERTAIN MINORS
F.S. 794.05 [NEW]
                        Before you can find the defendant guilty of sexual activity
                    with a minor, the State must prove the following three elements
                    beyond a reasonable doubt:
Elements                1. (Victim) was 16 or 17 years of age.
                        2. (Defendant) was age 24 or older.
                        3. [(Defendant) engaged in sexual activity with a minor in
                           which the sexual organ of the [(defendant)] [(victim)]
                           penetrated or had union with the [anus] [vagina]
                           [mouth] of the [(victim)] [(defendant)].
Give if             Sexual activity does not include an act done for a bona fide
applicable          medical purpose.
NOTES
[1]  The revised schedule completely replaces the present version. The entire schedule, which is included in the appendix to this opinion, has been reorganized chronologically by statute number and also includes substantive changes.